Case: 11-14361    Date Filed: 09/19/2012       Page: 1 of 2

                                                                  [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14361
                          ________________________

                       D.C. Docket No. 8:08-cv-02253-EAJ



ALLSTATE INSURANCE COMPANY,
an Illinois corporation,

                                                                           Plaintiff - Counter
                                llllllllllllllllllllllllllllllllllllllllDefendant - Appellee,

                                       versus

ROBERT M. LEVESQUE, et al.,

                                                                               Defendants,

BLANCA MICHAELS,

                                                        Defendant - Counter Claimant,

ANDREW'S FLORIST ON 4TH STREET, INC.,
a Florida corporation,
a.k.a. Andrews Florist on 4th Street North, Inc.,
a.k.a. Andrews on 4th St., Inc.,

                                                                          Defendant - Counter
                                 llllllllllllllllllllllllllllllllllllllllClaimant - Appellant.
               Case: 11-14361     Date Filed: 09/19/2012   Page: 2 of 2

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (September 19, 2012)

Before HULL, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Andrew’s Florist appeals from the district court’s order denying its motion for

attorney’s fees pursuant to Fla. Stat. § 627.428. After thorough review and having had

the benefit of oral argument, we can discern no reversible error, and, accordingly, we

affirm the order of the district court.

      AFFIRMED.




                                          2